Citation Nr: 0706009	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  99-17 752	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 1997 and 
January 1999 by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's original VA claims file 
has been lost, and the current file is a rebuilt one.  

In July 1997, the RO denied entitlement to an evaluation in 
excess of 10 percent for PTSD.  The veteran subsequently 
perfected a timely appeal regarding that issue.  During that 
stage of the appeal, the RO issued a Statement of the Case 
(SOC) in January 1999.

In the January 1999 rating decision, the RO denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).   
The veteran then perfected a timely appeal regarding that 
issue.  An SOC was issued in July 1999.  Also in the January 
1999 rating decision, the RO granted an increased evaluation 
of 30 percent for the veteran's service-connected PTSD.  
However, the claim remained in controversy, because less than 
the maximum benefit available had been awarded.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The record reflects that, in January 2001, the Board remanded 
this case to the RO for additional evidentiary development.  
The requested development was completed, and, in September 
2002, the RO issued a Supplemental Statement of the Case 
(SSOC) in which it granted an increased rating of 50 percent 
for the veteran's service-connected PTSD.  But see AB, supra.  
The RO also continued to deny entitlement to a TDIU.

In November 2002, the Board denied the veteran's appeal for 
an increased evaluation in excess of 50 percent for PTSD and 
for a TDIU.  The veteran appealed the November 2002 decision 
of the Board to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated in February 2003, 
the Court vacated and remanded the Board's decision.  
Pursuant to the actions requested in the Court Order, the 
issue was remanded by the Board to the RO in April 2004, for 
development and readjudication consistent with the directives 
contained therein.

In October 2006, during this appeal, the RO granted a 70 
percent rating for PTSD.  Again, however, since a higher 
rating could potentially be assigned, the grant of less than 
the maximum available rating did not terminate the appeal,  
AB v. Brown, supra, and the issue of a higher evaluation for 
the veteran's PTSD remains in appellate status.  Also in the 
October 2006 rating decision, the RO granted TDIU.  However, 
there are no indications that, after TDIU was granted, the 
veteran is satisfied with the outcome,so the Board will 
proceed on the issue listed on the first page of the present 
decision.


FINDING OF FACT

The veteran's service-connected PTSD is not productive of 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 
(Vet. App. Dec. 21, 2006). 

In letters dated in April 2004, June 2005, and June 2006 the 
RO informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  Taken together, the letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the military service department, the Social Security 
Administration (SSA), and other pertinent agencies.  He was 
advised that it was his responsibility to send any other 
medical records supporting his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim." 

The Board finds that the content of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in an SSOC dated 
in October 2006, he was provided with an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

II.  Factual Background

As noted above, it appears that the veteran's original claims 
folder has been lost, and efforts by the RO to locate the 
file have been unsuccessful.  A "rebuilt" claims folder has 
been prepared, but a number of relevant documents are not of 
record.  The information discussed below is derived from 
records assembled in an attempt to reconstruct the claims 
file.  A review of the available record appears to show that 
service connection was established for PTSD by a June 1996 RO 
decision, and a 10 percent evaluation was assigned.  

The evidence in this case is extensive, dated from 1995 to 
2005, and includes records from the Social Security 
Administration.  It appears that the medical records used by 
that agency consisted entirely of medical records from the 
Hampton VAMC.  These records document treatment he received 
from 1995 to 1997 for a variety of problems, including 
diabetes, a back disorder, PTSD, and polysubstance abuse.  
The SSA found the veteran to be totally disabled, effective 
from May 1996.

In several clinical notes dated from August 1996 to November 
1996, it was noted that he had attended a PTSD 12-Step Group.  
During this period, it was repeatedly found that he was not 
suicidal or homicidal, and that he appeared to be in no acute 
distress.  Subsequent clinical records reveal that he 
continued to participate in group therapy throughout the 
1997.

VA treatment records reveal that, in February 1998, a VA 
physician completed a medical assessment form in order to 
determine the veteran's ability to work.  It was noted that 
he had chronic low back pain due to degenerative disc 
disease.  The findings noted in this report were limited to 
the veteran's physical capabilities; no findings or 
conclusions were reported in regard to the level of 
impairment resulting from his service-connected PTSD.

In March 1998, the veteran was evaluated by a VA 
psychiatrist.  It was noted that the veteran had an erratic 
work history, and that he often experienced conflicts at 
work, which caused him to get fired.  The veteran reported 
that he had last worked at a supermarket as a stock clerk, 
but had experienced increasing anxiety after the store was 
robbed.  He indicated that he began to miss work, and that he 
experienced increasing levels of hypervigilance, severe 
anxiety, irritability, and panic attacks.  The veteran noted 
that he missed a significant number of days and was fired in 
1995.  Examination showed the veteran to be cooperative, and 
his speech to be logical and goal-directed.  The psychiatrist 
found that there was no evidence of a thought disorder or 
psychotic symptoms.  The veteran denied experiencing any 
suicidal or homicidal ideation.  The psychiatrist found that 
his mood was subdued and that he was slightly anxious, with 
congruent affect.  His insight and judgment were found to be 
intact.  The psychiatrist noted diagnoses of chronic PTSD; 
polysubstance abuse, in full remission; arthritis; and 
abdominal pain.  The psychiatrist concluded that the 
veteran's PTSD was of such severity that it impaired his 
ability to maintain gainful employment.

In September 1998, VA contracted with QTC Medical Services to 
provide the veteran with a psychiatric examination.  During 
this examination, the veteran reported experiencing recurrent 
nightmares of events in Vietnam.  He explained that he often 
woke up feeling nervous, sweaty, and frightened.  He also 
reported experiencing flashbacks, particularly if he was in a 
wooded area or if it was raining.  He also indicated that he 
got startled by loud noises, and that he would tense up and 
feel his heart race.  The veteran noted that he had not been 
able to have any serious relationships since returning from 
Vietnam, and that he was uncomfortable around people.  He 
indicated, however, that he did have a few friends with whom 
he would associate for brief periods of time. 

Clinical evaluation revealed him to be alert and cooperative, 
and appropriately dressed.  His speech was found to be 
coherent with normal rate and volume.  The psychiatrist 
determined that he was oriented to time, place, and person, 
and that his mood and affect were neutral.  Examination 
showed no evidence of delusional thinking, or of any suicidal 
or homicidal thoughts.  The psychiatrist noted that the 
veteran had no panic attacks, and that his memory for 
immediate, recent, and remote events were intact. His insight 
and judgment were found to be unimpaired.  He denied 
experiencing any hallucinations.  The psychiatrist noted an 
Axis I diagnosis of chronic PTSD, and assigned a Global 
Assessment of Functioning (GAF) score of 70.  The 
psychiatrist concluded that the veteran had some difficulties 
in social functioning, and appeared to have a few meaningful 
interpersonal relationships.  The psychiatrist also concluded 
that he did not have any major cognitive difficulties.  It 
was noted that he was currently working 7 hours per day.

In the January 1999 rating decision, the RO granted an 
increased evaluation of 30 percent for PTSD.  

A February 1999 clinical note shows that the veteran was 
assigned to a compensated work therapy (CWT) program with a 
position of crew leader.  It was noted that he was disabled 
due to PTSD and a back disorder, but that he was making very 
good progress in his treatment goals.  A therapist concluded 
that his work performance continued to be on a very high 
level.  Subsequently, clinical records indicate that the 
veteran continued to participate in this program over the 
next several months.  In a January 2000 clinical note, it was 
noted that he was then on loan to the Connon piecework 
contract because of lack of work on another contract.  The 
therapist found that his work performance was on a high 
level, and that his ability to work with others was 
exceptional.  It was recommended that he be continued in the 
program until he completed a remedial program in reading, 
spelling, and other course work.  In an April 2000 clinical 
note, it was noted that he was assigned to a CWT position as 
a production worker in spray painting and assembly.  
Subsequently, medical records reveal that he continued to 
perform well in this program throughout 2000.  In a January 
2001 clinical note, it was noted that the veteran had 
expressed a desire to seek training as a chef through 
rehabilitation services.

In February 2002, VA contracted with QTC Medical Services to 
provide the veteran with an examination regarding his 
diabetes.  The veteran reported that, in 1997, he began to 
experience blurred vision and feelings of thirst all of the 
time.  It was subsequently discovered that he had diabetes 
mellitus.  The examiner noted that the veteran had never been 
hospitalized for that disease except on the day of his 
diagnosis, and that he spent only one day in the hospital for 
work-up and treatment.  The examiner further indicated that 
he had a special diet and had been advised on an exercise 
regime.  Clinical evaluation revealed his skin to be normal, 
except for some dryness, with no evidence of ulceration, 
exfoliation, or crusting.  His extremities were also found to 
be normal, and musculoskeletal and vascular examination were 
both described as being normal.  The examiner determined that 
neurological examination was also normal in the upper and 
lower extremities, and it was indicated that the veteran 
denied any effect of the diabetes on his heart, skin, 
arteries, kidneys, or nervous system.  The veteran reported 
some blurring of his vision.  The examiner indicated that 
there was no evidence of any peripheral neuropathy or nerve 
disorder.  The examiner noted that the veteran was working as 
a stock person at Langley Commissary, and that he denied any 
problems in occupational or daily functioning due to his 
diabetes mellitus.

In July 2002, the veteran underwent another psychiatric 
examination through QTC Medical Services.  The psychiatrist 
noted that his PTSD symptoms were continuing but in an 
attenuated form.  It was noted that he had nightmares about 
once a week, and occasional flashbacks.  The veteran reported 
that his main problem was irritability, which interfered with 
his ability to maintain relationships.  He noted that he 
still had a desire to marry, but had been single his whole 
life.  He asserted that his irritability had also hampered 
his ability to work.  The veteran reported that he sometimes 
felt paranoid at work, and that he felt that people 
"dumped" their problems on him.  He indicated that he had 
an erratic work history, but that he had been holding a job 
at a commissary for exactly one year.  He noted that he was 
best able to hold jobs where he could work alone, maintain 
flexible hours, and avoid a confrontation with anyone.  
Examination revealed his insight and judgment to be fair to 
good, and no gross impairment in memory or cognitive ability 
were found.  The examiner noted that he was fully alert and 
oriented, and that he denied hallucinations.  The veteran 
described his mood as "okay," and the examiner determined 
that his affect was mildly anxious.  The examiner noted a 
diagnosis of chronic PTSD, and assigned a GAF score of 60.

The examiner concluded that his PTSD symptoms severely 
impaired his ability to maintain interpersonal relationships.  
Because the veteran had been able to maintain employment for 
several years at a time, the examiner determined that his 
PTSD only moderately impaired his ability to maintain gainful 
employment.  The examiner noted that had specific needs that 
needed to be met, such as isolation and flexibility, but 
that, as long as they were met, he could maintain employment 
for a significant period of time.  With respect to the 
veteran's history of drug and alcohol abuse, the examiner 
concluded that, because this had stopped, it could not be the 
result of another psychiatric illness or other medical 
condition.

In September 2002, the RO granted an increased evaluation of 
50 percent for the veteran's service-connected PTSD, 
effective May 7, 1997. 

The veteran underwent VA examination in June 2005, pursuant 
to an April 2004 Board remand.  The examiner interviewed the 
veteran, took a detailed history of his post military 
psychosocial history and reviewed available clinical reports 
from treating physicians.  The veteran's complaints were 
essentially unchanged.  Diabetes was the veteran's 
significant non-psychiatric illness.  

His complaints include poor sleep and irritability as well as 
emotional numbing that has curtailed his emotional closeness.  
These symptoms have interfered with his being able to marry 
and/or establish longstanding emotional attachments.  The 
veteran has never been married and described chronic problems 
tolerating close proximity of others.  However, he does 
communicate with children and his mother and appears to have 
a benevolent relationship with them.  He does not have any 
close, meaningful friendships and is fearful that 
irritability will interfere with current relationships with 
loved ones provoking further social isolation.  The veteran 
lives alone and does not have any meaningful social 
attachments other than immediate family.  He stays to self 
most of the time, remains fearful of large crowds, public 
places, and cannot tolerate close proximity of others.  His 
current symptoms have limited leisure activities and his only 
remaining activity is maintaining a garden.  He has been able 
to do this for his mother primarily because it does not 
require social interaction.  

The veteran has a history of substance abuse, suicide 
attempts and assaultiveness.  Approximately he was involved 
in a fight after being grabbed from behind.  He reports that 
he was not charged in the attack and merely defended himself.  
He does have chronic irritability and described himself as 
argumentative.  The veteran has not been hospitalized, but 
was referred for individual treatment as he was not able to 
tolerate group therapy.  He has remained with chronic, 
residual symptoms that have not significantly improved.  

The examiner noted the veteran had chronic unremitting 
symptoms of PTSD including chronic nightmares that consist of 
dreams of being attacked, recurrent and intrusive distressing 
recollections of events, including images, thoughts or 
perceptions, dreams and acting/feeling as if the traumatic 
events (includes a sense of reliving the experience, 
illusions, hallucinations and dissociative flashback episodes 
including those on awakening or when intoxicated).  He also 
reported intense psychological distress at exposure to 
internal or external cues that symbolize or resemble aspects 
of the traumatic event.  He also made efforts to avoid 
thoughts, feelings, or conversations associated with the 
trauma as well as efforts to avoid activities, places or 
people that arouse recollections of the traumas.  

The veteran has difficulty falling or staying asleep, as well 
as episodes of irritability or outbursts of anger.  He also 
had difficulty concentrating, hypervigilance and exaggerated 
startle response.  The veteran has constant experiencing, 
hyperarousal and emotional blunting as described in all the 
above areas,  Has chronic middle and early insomnia, 
recurring nightmares an inability to obtain restful 
restorative sleep.  He has been forced to move from certain 
areas that have increased air traffic either of helicopters 
and/or planes because of increased recollection of Vietnam 
experiences.  

The veteran's appearance was noted to be clean, and his 
psychomotor activity was unremarkable.  His speech was 
spontaneous, clear and coherent.  His affect was appropriate 
and constricted.  His mood was anxious and depressed.  The 
veteran had disturbance in attention in that he was easily 
distracted.  He was able to perform serial sevens and spell 
words forward and backward and was able to interpret 
proverbs.  At times the veteran need prompting with answers, 
but was well oriented.  His thought process was logical and 
goal directed.  His thought content was preoccupied by one or 
two topics and had some guilt and thought about a death he 
witnessed.  There was no evidence of delusions or 
hallucinations.  Judgment was intact and the veteran had 
insight into his condition.  He did not have obsessive or 
ritualistic behavior or panic attacks.  He has considered 
suicide but had no acute suicidal or homicidal thoughts.  He 
was able to maintain personal hygiene and his memory was 
normal.  A GAF score of 50 was assigned.  The examiner 
concluded the veteran has remained symptomatic with 
persistent daily symptoms of PTSD that interfere with social 
function, mood and anxiety levels.  His continued 
hypervigilance precludes close proximity to others, his 
distractibility and erratic sleep pattern also contribute to 
his irritability and other symptoms.  

Based upon these findings, the RO, in a March 2005 rating 
decision, increased the veteran's disability evaluation for 
PTSD to 70 percent.

III. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

Under the General Rating Formula for Mental Disorders, a 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsess ional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411 (2006).

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The regulation has been interpreted as meaning that the only 
criteria for a total disability rating for any disability 
rated in accordance with the VA General Rating Formula for 
Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. 
Cir. 2004).

After review of the evidence, the Board finds that an 
evaluation in excess of 70 percent is not warranted, because 
according to the medical findings of record the veteran's 
psychiatric disability, alone, does not cause total 
occupational and social impairment.  Rather, VA and private 
examiners have noted that the veteran has extensive physical 
disabilities, particularly orthopedic disabilities, which 
also interfere with his employability.  In general, the 
veteran has been provided GAF scores of 50 to 70 that do not 
contemplate an inability to work.  Although he does have 
serious impairment in social functioning, he has a good 
relationship with his mother.  Thus, the evidence does not 
show total social isolation. 

The record also does not show gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name are not shown.  The Board cannot find that the 
service connected psychiatric disability results in total 
occupational and social impairment.  Accordingly, the 
criteria for a 100 percent rating are not met.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's psychiatric 
disability.  Again, the evidence does not establish that this 
disability, alone, causes marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the veteran's PTSD 
necessitates frequent periods of hospitalization.  To the 
contrary, during examinations and consultations examiners 
have noted that the veteran has never been hospitalized for 
psychiatric problems.  In light of the foregoing, the 
veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is therefore against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).


ORDER

An evaluation in excess of 70 percent for PTSD is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


